Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 1 of 7

SERVICE COPY
| AQAA LA
Ai D5034806
CITATION
DIANE JAMES: NUMBER C-700050 SEC. 25.
(Plaintiff) age
os 19 JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE
TRAVELERS COMMERCIAL CASUALTY

COMPANY, ET AL ; STATE OF LOUISIANA
(Defendant)

TO: BROOKSHIRE GROCERY COMPANY
THROUGH ITS AGENT FOR SERVICE OF PROCESS:
CT CORPORATION SYSTEM
3867 PLAZA DRIVE
BATON ROUGE, LA 70816

GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 30,
2020. qty

ae ARISH

 
  

My,
Os,

      

BE Vago Plans
ae NY\ YY

Deputy Clerk of Court for

Doug Welborn, Clerk of Court —
Requesting Attorney: SPURLING, DENNIS D
(713) 229-0770

*The following documents are attached:

 

 

 

 

PETITION FOR DAMAGES .
SERVICE INFORMATION:
pe on the day of 20, and on the day of 20 , served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at
DOMICILIARY SERVICE: On the within named , by leaving the same at his domicile in REP NE the hands of
a person of suitable age and discretion residing in the said domicile at Ri
SECRETARY OF STATE: By tendering same to the within named, by handing sameto_j_“ : oct Q 1 220
DUE AND DILIGENT: After diligent search and inquiry, was unable to find the within named or his domicilgeqryangone
legally authorized to represent him. i i ei
RETURNED: Parish of East Baton Rouge, this day of 20 :
SERVICE:$
MILEAGES Deputy Sheriff
TOTAL: $ Parish of East Baton Rouge

CITATION-2000
Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 2 of 7

AST BATON ROUGE PARISH x
Filed Sep 30, 2020 9:56 AM Cc 7QgeEH

. t :
Deputy Clerk of Court A
FAX Received Sep 28, 2020 : &, i tc

 

19h ;DC COURT FOR THE PARISH OF EAST BATON ROUGE

STATE OF LOUISIANA

DOCKET NO: C-7OCSOD . iat DIVISION 2S”

DIANE JAMES
VERSUS

TRAVELERS COMMERCIAL CASUALTY COMPANY AND BROOKSHIRE
GROCERY COMPANY

FILED: S€pTEMBEL 2B, Zez0 “Deu é
DEPUTY CLERK
PETITION FOR DAMAGES

 

The Petition of DIANE JAMES persons of the full age of majority and resident of the
Shreveport, Louisiana, with respect represents:
I
Made Defendants herein for a reasonable amount of damages are:

1. First named Defendant is TRAVELERS COMMERCIAL CASUALTY
COMPANY who upon information and belief is a foreign insurance
company formed under the laws of the State of Connecticut authorized
to do and doing business within the jurisdictional bounds of this court
including but not limited to. the East Baton Rouge Parish, State of
Louisiana, who's registered agvat fos sexviak of Process is Louisiana
Secretary of State chives Ave. Baton Rouge, LA 70809: who at all times
mentioned herein issued a policy or ‘policies of liability, Medical
payment, uninsured and underinsured insurance coverage - which
covered the damage caused by its insured and issued to named
defendants, Brookshire Grocery Company which covered Plaintiffs’
damages complained of herein. The exact terms of said policy are
currently unknown to Plaintiff and best known to Defendants and are
plead herein as if copied in extenso.

2. Second named Defendant is Brookshire Grocery Company is a Texas
corporation founded and incorporated in the State of Tyler, Texas; who’s

registered agent for service of Process is CT Corporation Systems

located at 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.

 

Certified True and foscdies
Correct Copy East Baton Rouge Parish . enerated Date:
CertID: 2020093000423 Deputy Clerk af Court 9/30/2020 11:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).

 
Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 3 of 7

Furthermore, Brookshire Grocery Company is at all timed relevant
herein the owner and operator and assumed all the liabilities, debts, and
obligations of the Super 1 Grocery Store located at 2640 Waggoner Avenue
Shreveport, Louisiana 71108;
1 ‘2
All of the aforementioned Defendants TRAVELERS COMMERCIAL CASUALTY ,
COMPANY AND BROOKSHIRE GROCERY COMPANY, are jointly, severally and in
solido liable unto petitioner for a reasonable sum in the pretnibeh; ‘together with legal interest
thereon from date of judicial demand until paid, and for all costs of these proceedings for the
following reasons to wit: .
WW.
On or about June 1, 2020, at approximately 2:00 p.m., DIANE JAMES, was a lawful, patron

«

invite and guest who arrived at the Super 1 Grocery Store located at 2640 Waggoner Avenue
Shreveport, Louisiana 71108.
Iv.

After she finished shopping she went to the 1* checkout line (12 Items or less) when i
was summoned by defendant’s employee, when suddenly unexpectedly and without warming
Plaintiff slipped in a muddle of liquid oily substance causing her to fall to the ground hard striking
her head, and going unconscious, also striking her right hip, twisting her right ankle and her elbow
leaving a scar causing serious damage to her person.

V.

Plaintiffs trip and fall resulted from the ‘negligent actions of Defendants’
employees specifically directing plaintiff to walk through the checkout line with the
liquid oily substance on the ground directly in front of the cashier negligently’ and
recklessly placing her in danger by said employees of BROOKSHIRE GROCERY
COMPANY.

. VI.

Defendants, BROOKSHIRE GROCERY COMPANY owed a duty of

reasonable care to its invitees, patrons and guests like Plaintiff who lawfully present at

the Super | Grocery Store located at 2640 Waggoner Avenue Shreveport, Louisiana

Wagan anne

Certified True and

Correct Co East Baton Rouge Parish ;
CertiD: peaneesonee3 Deputy Clerk of Court 9/30/2020 11:06 AM

 

Generated Date:

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 4 of 7

71108; and to properly secure passage and warn invitees, patrons and guests of the
dangerous condition that the defendants knew or should have known of.
Vil.

As such, Defendants, TRAVELERS COMMERCIAL CASUALTY
COMPANY AND BROOKSHIRE GROCERY COMPANY owed Plaintiff the duty of
reasonable _ care; and Defendants, TRAVELERS COMMERCIAL CASUALTY
COMPANY AND BROOKSHIRE GROCERY COMPANY kuew or should have
known that it was negligent and gross negligence specifically directing plaintiff to walk
through the checkout line with the liquid oily substance on the ground directly in front of
the cashier in the checkout line creating a dangerous condition for invitees, patrons and
guest and thereby negligently and recklessly placing plaintiff in danger.

‘VII.

Defendants, TRAVELERS COMMERCIAL CASUALTY COMPANY AND
BROOKSHIRE GROCERY COMPANY duty of reasonable care was breached when
they failed to foresee the danger posed to invitees, patrons and guest specifically directing ~
plaintiff to walk through the Checkout line with the liquid oily substance on the ground
directly in front of the cashier.

TX,

The aforementioned Defendants, TRAVELERS COMMERCIAL CASUALTY
COMPANY AND BROOKSHIRE GROCERY COMPANY are jointly and liable
severally liable unto Plaintiffs for the negligent acts of their own agents and employees under
Article 2315 of the Louisiana Civil Code and things in their custody and control, namely the
automobile, under Article 2317 of the Louisiana Civil Code and the negligence of their insured,
and the negligence of their employees, which includes bit is not limited tothe following:

a. Failure to take the necessary precautions to avoid the incident made the basis of
this litigation even after they knew or should have known;

b. Failure to make a timely installation of warning signs or postings informing
Invitees, patrons and guest that a hazardous condition existed,

c. Failure to exercise rcasonable vigilance;
d. Failure to properly train and educate employees;
3

Wagan awed
: Certified True and

Correct Copy Eas! Baton Rouge Parish
CertiD: 2020093000423 Deputy Clerk of Court

 

Generated Date:
9/30/2020) 11:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 5of7

e. Negligent hiring of incompetent employees;

fe Failure to maintain things in. their care, custody, and control;

, a. Any ang all other acts of negligence which mighthe shown al the time of this trial,
X.

As a result of the aforementioned negligence, Plaintiff, Diane Jameg slipped and fell
and seriously injuring her head, neck knec, lower back, and damage; and ongoing treatment
and physical therapy for cartilage damage, pain, along with educed mobility permeant
partial impairment; and these injuries were proximately caused by negligence of the
Defendants in not exeroising osdinary care toward a foreseeably dangerous condition
resulting in extensive medical tsbatinent: i a result of thjs accident plaintiff is no longer
able to walk without severe limiting pain and is ¢hus partial disabled.

XL

Plaintiff, Diane James is entitled to an amoynt jn damages reasonably calculated to

compensate him for injurjes he spstained, an amount which exceeds $190,900.00 including

but not limited to;

a. Past, Pyegent and future loss of househoJd services in the past and future.

b. Past, present ang future mental pain, suffering and anguish;

c. Past, present and ae physical pain and suffering and loss of function;

d. Past, present and future medical expenses; |

e, Loss of enjoyment of life; |

f, Any and all other damages cognizable by the Constitution of the State of Louisiana and
the United States Constitution.
p a op PO gk te Gps See

Ix.
Petitioners aver amicable demand to no avail; the amount in controversy exceeds $100,000.00.
X.

WHEREFORE, Plaintiff Diane James and pray that Defendants, TRAVELERS
COMMERCIAL CASUALTY COMPANY AND BROOKSHIRE GROCERY
COMPANY be duly cited and served with a copy of this Original Complaint for Damages,
made to appear and answer same, and that after all legal delays and due proceedings had, there.

be judgment herein in favor of your Plaintiff, Diane James against Defendants,

 

Certified True and Siete:
Correct Co East Baton Rouge Parish ,
CertlD: Me es Deputy Clerk of Court 9/30/2020 11:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3). .
Case 3:20-cv-00706-BAJ-RLB
@.cT Corporation

TO: Rosemary Jones

Document 1-2 10/20/20 Page 6 of 7

Service of Process
Transmittal
10/08/2020

CT Log Number 538367293

Brookshire Grocery Company
1600 W Southwest Loop 323

Tyler, TX 75701-8500

RE: Process Served in Louisiana

FOR: Brookshire Grocery Company (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED:
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

DIANE JAMES, PLTF. vs. TRAVELERS COMMERCIAL CASUALTY COMPANY AND
BROOKSHIRE GROCERY COMPANY, DFTS.

None Specified
Case # C700050

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Baton Rouge, LA

By Process Server on 10/08/2020 at 09:10

Louisiana

None Specified

None Specified

CT has retained the current log, Retain Date: 10/08/2020, Expected Purge Date:
10/13/2020

Image SOP
Email Notification, Rosemary Jones rosemaryjones@brookshires.com

Email Notification, Melani Crawford melanicrawford@brookshires.com

C T Corporation System
1999 Bryan Street
Suite 900

Dallas, TX 75201

866-665-5799
SouthTeam2@wolterskluwer.com

Page 1 of 1 / AP

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action, Signatures on certified mail receipts
confirm receipt of package only, not contents.
.

 

Case 3:20-cv-00706-BAJ-RLB Document1-2 10/20/20 Page 7 of 7

TRAVELERS COMMERCIAL CASUALTY COMPANY AND BROOKSHIRE
GROCERY COMPANY for damages in a reasonable amount together with pre-judgment
legal interest thereon from the date of filing of this premises liability claim, for all costs of

these proceedings, including expert witness fees and: reasonable attorney's fees and for all '

general and equitable relief.

Respectfully submitted,

DENNIS SPURLING PLLC
ATTORNEY AT LAW & FRIENDS

 

J.P. Morgan Chase Building
3003 S. Loop West, Suite 400
‘Houston, Texas 77054
Telephone- (713) 229 ~ 0770
Facsimile - (713) 229 - 8444
ddspurling@dennisspurling.com
ATTORNEY FOR PLAINTIFF

PLEASE SERVE:

BROOKSHIRE GROCERY COMPANY
Through its Agent for Service of Process:

CT Corporation System ,
3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

TRAVELERS COMMERCIAL CASUALTY COMPANY
Through its Agent for Service of Process:

Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809

Certified True and

Correct Copy East Baton Rouge Parish Generated oe
CertiD: 2020093000423 Deputy Clerk of Court 9/30/2020 11:06 AM

 

Alteration and subsequent re-filing of this certified copy may violate La, R.S. 14:132, 133, and/or RPC Rule 3,3(a)(3).
